Title: General Orders, 14 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 14th 1775
Parole, Hallifax.Counter Sign, Inverness.


As the Health of an Army principally depends upon Cleanliness; it is recommended in the strongest manner, to the Commanding Officer of Corps, Posts and Detachments, to be strictly diligent, in ordering the Necessarys to be filled up once a Week, and new ones dug; the Streets of the encampments and Lines to be swept daily, and all Offal and Carrion, near the camp, to be immediately buried: The Officers commanding in Barracks, or Quarters, to be answerable that they are swept every morning, and all Filth & Dirt removed from about the houses: Next to Cleanliness, nothing is more conducive to a Soldiers health, than dressing his provisions in a decent and proper manner. The Officers commanding Companies, should therefore daily inspect the Camp Kitchens, and see the Men dress their Food in a wholesome way.
The Commanding Officers in those parts of the Lines and Redoubts, where the Pikes are placed, will order the Quarter Masters of Corps, to see the pikes greas’d twice a week; they are to be answerable also that the pikes are kept clean, and always ready and fit for service.
The General observing great remissness, and neglect in the several Guards in and about the Camp, orders the Officers commanding any Guard to turn out his Guard immediately upon the near Approach of The Commander in Chief or any of the Gene⟨ral⟩ Officers, and upon passing the Guard; The Commander in Chief is to be received with rested Arms; the Officer to salute, and the Drums to beat a march: The Majors General

with rested Arms, the Officer to salute and the Drums to beat two Ruffles; The Brigadiers General with rested Arms, the Officer to salute and the Drums to beat one Ruffle. There being something awkward, as well as improper, in the General Officers being stopp’d at the out-posts; ask’d for passes by the Sentries, and obliged often to send for the Officer of the Guard (who it sometimes happens is as much unacquainted with the Persons of the Generals, as the private Men) before they can pass in or out: It is recommended to both Officers and Men, to make themselves acquainted with the persons of all the Officers in General Command, and in the mean time to prevent mistakes: The General Officers and their Aids-de-Camp, will be distinguished in the following manner.
The Commander in Chief by a light blue Ribband, wore across his breast, between his Coat and Waistcoat.
The Majors and Brigadiers General, by a Pink Ribband wore in the like manner.
The Aids-de-Camp by a green ribband.
The Court martial of which Col. Ward is Presdt is dissolved.
Daniel Carmiele, soldier in Col. Pattersons Regiment, tried for “Disobedience of orders, for reinlisting and taking advance Money twice over, and for Drunkenness” is found guilty of the several Charges and ordered to be whipt on the bare back, with 39 Lashes, and discharged from the army. The General approves the Sentence and orders it to be executed to morrow Morning, at the head of the Regiment he belongs to.
